DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 20, 41;  3, 4, 9, 10, 11, 12, 13, 22, 23, 28, 29, 30, 31, 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiao et al. U.S. Patent No. 8,12,608 in view of Bleiweiss et al. U.S. Pub. No. 2008/0021679, Markovic et al. U.S. Patent No. 7,692,660, Chen et al. U.S. Patent No. 9,799,094 and McCrary et al. U.S. Pub. No. 2020/0379767.  
Re:  claim 1, Jiao teaches 
1. (Currently Amended) A method of graphics processing, comprising:  receiving, in at least one register, shared constant data from a central processing unit (CPU), (“… receiving at a constant buffer a first group of constants corresponding to a first rendering context… Embodiment of the present disclosure can also be viewed as a constant buffer system in a computational core of a programmable graphics processing unit (GPU)… The system memory 124 also comprises driver software 128, which communicates instruction sets or commands through the use of the CPU 126 to registers in the GPU 114, and an applications programming interface (API) space 130, from which constants are either memory mapped or constant buffer mapped by a compiler 115 in the GPU 114… The vertex shader 304, as is known, processes vertices, by performing operations such as transformations, skinning, and lighting.  Constants for performing one or more of the aforementioned computations are provided by a constant buffer of the constant buffer system 200, as pre-loaded by special commands generated during compilation by compiler 115.”; Jiao, col. 2, lines 20-29, col. 5, lines 1-7, col. 6, lines 6-11, Figs. 1 and 3)
Constants (constant data) are received at the constant buffer, from the API space in system memory through use of the CPU.  Jiao is silent, however, Bleiweiss teaches that the constant data is received at the storage registers of the GPU.  (“Fig. 3 depicts a block diagram 300 illustrating an example pixel processor for executing physics simulations on one or more GPUs… Included in block diagram 300 are… eight constant storage registers 308a-308h and a pixel processor… constant data values are stored in constant storage registers 308.”; Bleiweiss, [0056], Fig. 3)
Constant data is received at the eight storage registers 308 of the GPU.  Bleiweiss can be combined with Jiao such that constants of Bleiweiss and Jiao are received in the registers of Bleiweiss.  Jiao is silent, however, Markovic teaches the constants being shared constants.  (“For example, each particular shader constant (C1-C5), in each particular constant buffer, can be designated as being in one of:  a non-consumed state which indicates that the particular shader program does not consume the particular shader constant… a consumed state which indicates that the particular shader program is consuming a stale value of the particular shader constant previously consumed by another shader… and a consumed fresh state which indicates that the particular shader program is the first shader program to (freshly) consume the newly set value of the particular shader constant… The constant buffer (in shader B) presently holds four constants (C2, C1, C4, C3)… Constants (C1, C2) are both designated as being in a consumed stale state since shader B is consuming a stale value of those particular shader constants (e.g., C1, C2 were previously consumed by shader A).”; Markovic, col. 18, line 65-col. 19 line 15, lines 32-33, lines 37-40, Fig. 6).  Fig. 6 illustrates that constant data is shared between shaders.  For example, Shader B consumes constants C1 and C2 which were previously consumed by shader A.  Thus, constants are being shared between shaders.  Markovic can be combined with Jiao and Bleiweiss such that the constants of Jiao and Bleiweiss are the shared constants of Markovic.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Jiao  by adding the feature of receiving, in at least one register, shared constant data, in order to use the constants to perform operations, as taught by Bleiweiss ([0056]) and in order to minimize the overhead of setting shader constants to the various shaders, as taught by Markovic (col. 18, lines 56-60).    
Jiao teaches the shared constant data corresponding to a draw call update of a first draw call of a plurality of draw calls; (“The system memory 124 also comprises driver software 128, which communicates instruction sets or commands through the use of the CPU 126 to registers in the GPU 114, and an applications programming interface (API) space 130, from which constants are either memory mapped or constant buffer mapped by a compiler 115 in the GPU 114… The vertex shader 304, as is known, processes vertices, by performing operations such as transformations, skinning, and lighting.  Constants for performing one or more of the aforementioned computations are provided by a constant buffer of the constant buffer system 200, as pre-loaded by special commands generated during compilation by compiler 115… The graphics pipeline 208 comprises fixed-function graphics processing functionality.  Responsive to a command from the driver software 128, such as to draw a triangle, vertex information is passed to vertex shader 304 in the computational core 204 to implement vertex transformations.”; Jiao, col. 5, lines 1-7, col. 6, lines 6-11, col. 7, lines 40-44,)
Responsive to a command from the driver software, such as to draw a triangle (draw call), vertex information is passed to a vertex shader and constants are provided by a constant buffer (draw call update of a first draw call of a plurality of draw calls) to perform vertex transformations.  Jiao is silent, however, Markovic teaches the constant data being shared constant data.  (“The constant buffer (in shader B) presently holds four constants (C2, C1, C4, C3)… Constants (C1, C2) are both designated as being in a consumed stale state since shader B is consuming a stale value of those particular shader constants (e.g., C1, C2 were previously consumed by shader A).”; Markovic, col. 19, lines 32-33, lines 37-40, Fig. 6).  Fig. 6 illustrates that constant data is shared between shaders.  For example, Shader B consumes constants C1 and C2 which were previously consumed by shader A.  Thus, constants are being shared between shaders.  Markovic can be combined with Jiao such that the constants of Jiao are the shared constants of Markovic.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Jiao  by adding the feature of the shared constant data corresponding to a draw call update of a first draw call of a plurality of draw calls, in order to minimize the overhead of setting shader constants to the various shaders, as taught by Markovic (col. 18, lines 56-60).   
Jiao is silent, however, Markovic and McCrary teach  configuring the at least one register based on the shared constant data corresponding to the draw call update of the first draw call; (“… a context state packet includes a constant or a set of constants that update the state of graphics pipeline 120 at the GPU 104… The GPU 104 includes a command processor 122 that receives commands in a command stream to be executed from the CPU 102… The command stream includes one or more draw calls and context state packets… in response to receiving a context state packet, the command processor sets one or more state registers in the GPU 104 to particular values based on the context state packet and/or configures one or more of fixed-function processing units based on the context state packet.”; McCrary, [0018], [0019])
The command processor sets (configures) one or more state registers (at least one register) to particular values based on the context state packet (which includes constants for updating draw calls).  Jiao is silent, however, Markovic teaches the constant data being shared constant data.  (“The constant buffer (in shader B) presently holds four constants (C2, C1, C4, C3)… Constants (C1, C2) are both designated as being in a consumed stale state since shader B is consuming a stale value of those particular shader constants (e.g., C1, C2 were previously consumed by shader A).”; Markovic, col. 19, lines 32-33, lines 37-40, Fig. 6).  Fig. 6 illustrates that constant data is shared between shaders.  For example, Shader B consumes constants C1 and C2 which were previously consumed by shader A.  Thus, constants are being shared between shaders.  McCrary can be combined with Jiao and Markovic such that the constants of McCrary are the shared constants of Markovic.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Jiao  by adding the feature of configuring the at least one register based on the shared constant data corresponding to the draw call update of the first draw call, in order to manage context the context states written to registers of the graphics pipeline, as taught by McCrary ([0019]) and in order to minimize the overhead of setting shader constants to the various shaders, as taught by Markovic (col. 18, lines 56-60).    
Jiao teaches, and sending, using a shader preamble, the shared constant data corresponding to the draw call update of the first draw call from the at least one register to at least one of a constant memory or a constant buffer. (“Additional features of certain embodiments of the constant buffer systems and methods include updating the shader constant buffer with new context data related to a new rendered object while the current context data in the constant buffer is being used by shader program threads rendering previous object without stalling computational core execution units for constant reload… The system memory 124 also comprises driver software 128, which communicates instructions sets or commands through the use of the CPU 126 to registers in the GPU 114, and an applications programming interface (API) space 130, from which constants are either memory mapped or constant buffer mapped by a compiler 115 in the GPU 114… ”; Jiao, col. 4, lines 8-14, col. 5, lines 1-7)
The shader constant buffer is updated with new context data (constants) to update the rendering command (draw call update of the first draw call).  The constants are memory mapped or constant buffer mapped.  Thus, the constants are sent to the constant buffer.  Jiao is silent, however, Markovic teaches the constant data being shared constant data.  (“The constant buffer (in shader B) presently holds four constants (C2, C1, C4, C3)… Constants (C1, C2) are both designated as being in a consumed stale state since shader B is consuming a stale value of those particular shader constants (e.g., C1, C2 were previously consumed by shader A).”; Markovic, col. 19, lines 32-33, lines 37-40, Fig. 6).  Fig. 6 illustrates that constant data is shared between shaders.  For example, Shader B consumes constants C1 and C2 which were previously consumed by shader A.  Thus, constants are being shared between shaders.  Jiao is silent, however, Chen teaches the sending being performed by the shader preamble and the draw call update being stored in a register.  (“Processor 12… may compose a per-instance shader preamble to, when executed on a GPU 14, load and store the attributes from the UBO to a section of constant RAM.”; Chen, col. 7, lines 26-29, Fig. 1)
The shader preamble is used to load and store (send) attributes (shared constant data corresponding to a draw call update of the first draw call) from UBO to constant ram (constant memory or a constant buffer).  
(“Large uniform buffer objects (UBOs) are needed to support a large number of instanced draw calls… UBOs are buffer objects… used to store uniform data for a shader program and may be used to share uniforms between different programs”; Chen, col. 5, lines 4-5, lines 31-34)
UBOs store shared uniform data (constant data), corresponding to draw calls.  
(“Through the use of a per-instance shader preamble, these attributes may be loaded into constant RAM on GPU 14 a single time at the execution of the per-instance shader preamble.  The attributes may be utilized by a shader in subsequent waves without reloading all of the values into a uniform general purpose register on GPU 14.  This instance offset may allow GPU 14 to locate and utilize the attributes in the subsequent wave.”; Chen, col. 7, lines 11-19, Fig. 1)
The attribute offsets stored in the general purpose register are used to update the draw call in subsequent waves (the shared constant data corresponding to the draw call update of the first draw call from the at least one register).  Markovic and Chen can be combined with Jiao such that the constants of Jiao are the shared constants of Markovic and Chen and the register of Chen stores the draw call updates of Jiao.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Jiao  by adding the feature of sending the shared constant data corresponding to the draw call update of the first draw call to at least one of a constant memory or a constant buffer, in order to minimize the overhead of setting shader constants to the various shaders, as taught by Markovic (col. 18, lines 56-60) and in order to increase performance and reduce power consumption of the system by reusing (sharing) and (and not reloading) the data from UBOs multiple times, as taught by Chen. (col. 6, lines 5-11).  
Claim 20 is an apparatus analogous to the method of claim 1, is similar in scope and is rejected under the same rationale.  Claim 20 has additional limitations.  Re:  claim 20, Jiao teaches 
20. (Currently Amended) An apparatus for graphics processing, comprising a memory; and at least one processor coupled to the memory and configured to:  (“Fig. 1 is a block diagram of an embodiment of a graphics processor system 100 in which embodiments of CB systems and methods (collectively, constant buffer (CB) system 200) are implemented… The graphics processor system 100 may comprise… a local memory 106… Local memory 106 is coupled to a graphics processing unit (GPU) 114 through one or more memory interface units (MIU) 110.”; Jiao, col. 4, lines 33-36, lines 39-47, Fig. 1)
Fig. 1 illustrates a graphics processor system (apparatus for graphics processing) comprising a local memory 106, a system memory 124 (memory), and GPU 114 coupled to local memory 106 and CPU 126 coupled to system memory 124.  
Claim 41 is a computer-readable medium analogous to the method of claim 1, is similar in scope and is rejected under the same rationale.  Claim 41 has additional limitations.  Re:  claim 41, Jiao teaches 
41. (Currently Amended) A non-transitory computer-readable medium storing computer executable code, the code when executed by at least one processor, causes the at least one processor to:  (“The system memory 124 also comprises driver software 128, which communicates instructions sets or commands through use of the CPU 126 to registers in the GPU 114…”; Jiao, col. 5, lines 1-)
System memory 124 (computer-readable medium) stores driver software (computer executable code) that is communicated through use of a CPU to registers of a GPU for execution (the code when executed by at least one processor, cause the at least one processor to: )
Re:  claims 3 and 22, Jiao teaches 
3. (Currently Amended) The method of claim  1, further comprising storing the shared constant data in the at least one of the constant memory or the constant buffer. (“The vertex shader 304, as is known, processes vertices, by performing operations such as transformations, skinning, and lighting.  Constants for performing one or more of the aforementioned computations are provided by a constant buffer of the constant buffer system 200, as pre-loaded by special commands generated during compilation by compiler 115.”; Jiao, col. 6, lines 6-11)
Constants (shared constant data) are stored in the constant buffer of the constant buffer system 200.  Jiao is silent, however, Markovic teaches the constant data being shared constant data.  (“The constant buffer (in shader B) presently holds four constants (C2, C1, C4, C3)… Constants (C1, C2) are both designated as being in a consumed stale state since shader B is consuming a stale value of those particular shader constants (e.g., C1, C2 were previously consumed by shader A).”; Markovic, col. 19, lines 32-33, lines 37-40, Fig. 6).  Fig. 6 illustrates that constant data is shared between shaders.  For example, Shader B consumes constants C1 and C2 which were previously consumed by shader A.  Thus, constants are being shared between shaders.  Markovic can be combined with Jiao such that the constants of Jiao are the shared constants of Markovic.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Jiao  by adding the feature of storing the shared constant data in the at least one of the constant memory or the constant buffer, in order to minimize the overhead of setting shader constants to the various shaders, as taught by Markovic (col. 18, lines 56-60).   
Re:  claims 4 and 23, Jiao teaches 
4. (Currently Amended) The method of claim  1, wherein the constant memory is a constant random access memory (RAM). (“For example, an implementation may have some arbitrarily-sized fast constant RAM not large enough for a couple of high priority constant buffer slots that a shader has declared, but large enough to fit a  declared low priority constant buffer slot.  ”; Jiao, col. 12, lines 6-16)
The constant memory is a constant RAM.  
Re:  claims 9 and 28, Jiao is silent, however, McCrary teaches 
9. (Original) The method of claim 1, further comprising receiving, in the at least one register, updated shared constant data from the CPU, the updated shared constant data corresponding to a draw call update of a second draw call of the plurality of draw calls, the second draw call being subsequent to the first draw call. (“To perform graphics processing, a central processing unit (CPU) of a system often issues to a GPU a call, such as a draw call, which includes a series of commands instructing the GPU to draw an object according to the CPU’s instructions.  As the draw call is processed through the GPU graphics pipeline, the draw call uses various configurable settings to decide how meshes and textures are rendered.  A common GPU workflow involves updating the values of constants in a memory array and then performing a draw operation using the constants as data… a context state packet includes a constant or a set of constants that update the state of graphics pipeline 120 at the GPU 104… The command stream includes one or more draw calls and context state packets… The command processor 122 also manages context states written to registers of the graphics pipeline 120… ”; McCrary, [0008], [0018], [0019])
A first draw call is processed through the GPU.  Then, the GPU receives updated constants from the CPU.  The updated constants are used to perform the next draw operations (second draw call of the plurality of draw calls, the second draw call being subsequent to the first draw call).  Context state packets include updated constants that are received and written to registers that are used to update draw calls.  Jiao and McCrary are silent, however, Markovic teaches the constant data being shared constant data.  (“The constant buffer (in shader B) presently holds four constants (C2, C1, C4, C3)… Constants (C1, C2) are both designated as being in a consumed stale state since shader B is consuming a stale value of those particular shader constants (e.g., C1, C2 were previously consumed by shader A).”; Markovic, col. 19, lines 32-33, lines 37-40, Fig. 6)
Fig. 6 illustrates that constant data is shared between shaders.  For example, Shader B consumes constants C1 and C2 which were previously consumed by shader A.  Thus, constants are being shared between shaders.  Markovic can be combined with Jiao and McCrary such that the constants of Jiao and McCrary are the shared constants of Markovic.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Jiao  by adding the feature of receiving, in the at least one register, updated shared constant data from the CPU, the updated shared constant data corresponding to a draw call update of a second draw call of the plurality of draw calls, the second draw call being subsequent to the first draw call, in order to manage context the context states written to registers of the graphics pipeline, as taught by McCrary ([0019]) and in order to minimize the overhead of setting shader constants to the various shaders, as taught by Markovic (col. 18, lines 56-60).  
Re:  claims 10 and 29, Jiao is silent, however, McCrary teaches 
10. (Original) The method of claim 9, wherein the at least one register is updated based on the updated shared constant data. (“… a context state packet incudes a constant or a set of constants that update the state of graphics pipeline 120 at the GPU 104… The command stream includes one or more draw calls and context state packets… The command processor 122 also manages the context states written to registers of the graphics pipeline 120… in response to receiving a context state packet, the command processor sets one or more state registers in the GPU 104 to particular values based on the context state packet and/or configures one or more of fixed-function processing units based on the context state packet.”; McCrary, [0018], [0019])
Registers are updated based on the context state packet (which includes constants).  Jiao and McCrary are silent, however, Markovic teaches the constant data being shared constant data.  (“The constant buffer (in shader B) presently holds four constants (C2, C1, C4, C3)… Constants (C1, C2) are both designated as being in a consumed stale state since shader B is consuming a stale value of those particular shader constants (e.g., C1, C2 were previously consumed by shader A).”; Markovic, col. 19, lines 32-33, lines 37-40, Fig. 6).  Fig. 6 illustrates that constant data is shared between shaders.  For example, Shader B consumes constants C1 and C2 which were previously consumed by shader A.  Thus, constants are being shared between shaders.  Markovic can be combined with Jiao and McCrary such that the constants of Jiao and McCrary are the shared constants of Markovic.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Jiao  by adding the feature of the at least one register is updated based on the updated shared constant data, manage context the context states written to registers of the graphics pipeline, as taught by McCrary ([0019]) and in order to minimize the overhead of setting shader constants to the various shaders, as taught by Markovic (col. 18, lines 56-60).    
Re:  claims 11 and 30, Jiao is silent, however, McCrary teaches 
11. (Original) The method of claim 10, wherein the at least one register is updated independently from at least one other register. (“… in response to receiving a context state packet, the command processor sets one or more state registers in the GPU 104 to particular values based on the context state packet and/or configures one or more of fixed-function processing units based on the context state packet.”; McCrary, [0019])
In response to receiving a context state packet (which includes constants), a register is updated (independently from at least one other register) to a particular value based on the context state packet.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Jiao  by adding the feature of the at least one register is updated independently from at least one other register, in order to manage context the context states written to registers of the graphics pipeline, as taught by McCrary ([0019]).  
Re:  claims 12 and 31, Jiao is silent, however, McCrary teaches 
12. (Original) The method of claim 1, wherein the at least one register is at least one of a context register or a pipeline register. (“The context-specific constants are locally maintained for quick access by the graphics pipeline.  However, GPU hardware is generally memory constrained and only locally stores (and therefore operates on) a limited number of sets of context state… the GPU will often change context state in order to start working on a new set of context registers because the graphics pipeline state needs to be changed to draw something else.  The GPU performs a context roll to a newly supplied context to release the current context by copying the current registers into a newly allocated context before applying any new state updates by programming fresh register values.  ”; McCrary, [0010])
The context specific constants are stored in context registers.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Jiao  by adding the feature of the at least one register is at least one of a context register or a pipeline register, in order to manage context the context states written to registers of the graphics pipeline, as taught by McCrary ([0019]).  
Re:  claims 13 and 32, Jiao is silent, however, McCrary teaches 
13. (Original) The method of claim 1, wherein the shared constant data is associated with at least one context register state of the at least one register. (“The context-specific constants are locally maintained for quick access by the graphics pipeline.  However, GPU hardware is generally memory constrained and only locally stores (and therefore operates on) a limited number of sets of context state… the GPU will often change context state in order to start working on a new set of context registers because the graphics pipeline state needs to be changed to draw something else.  The GPU performs a context roll to a newly supplied context to release the current context by copying the current registers into a newly allocated context before applying any new state updates by programming fresh register values.  ”; McCrary, [0010])
The context specific constants (constant data) are stored in context registers (associated with at least one context register state).  Jiao and McCrary are silent, however, Markovic teaches the constant data being shared constant data.  (“The constant buffer (in shader B) presently holds four constants (C2, C1, C4, C3)… Constants (C1, C2) are both designated as being in a consumed stale state since shader B is consuming a stale value of those particular shader constants (e.g., C1, C2 were previously consumed by shader A).”; Markovic, col. 19, lines 32-33, lines 37-40, Fig. 6).  Fig. 6 illustrates that constant data is shared between shaders.  For example, Shader B consumes constants C1 and C2 which were previously consumed by shader A.  Thus, constants are being shared between shaders.  Markovic can be combined with Jiao and McCrary such that the constants of Jiao and McCrary are the shared constants of Markovic.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Jiao  by adding the feature of the shared constant data is associated with at least one context register state of the at least one register, in order to manage context the context states written to registers of the graphics pipeline, as taught by McCrary ([0019]) and in order to minimize the overhead of setting shader constants to the various shaders, as taught by Markovic (col. 18, lines 56-60).  
Re:  claim 33, Jiao is silent, however, Markovic teaches 
33. (Original) The apparatus of claim 20, wherein the apparatus is a wireless communication device. (“The present invention may apply to an environment with server computers and client computers deployed in a network environment or distributed computing environment, having remote or local storage… For example, computing systems may be connected together by wired or wireless systems, by local networks or widely distributed networks… handheld, portable and other computing devices and computing objects of all kinds are contemplated for use in connection with the present invention, i.e., anywhere where [sic] that a GPU exists in a computing environment… ”; Markovic, col. 3, lines 57-61, col. 4, lines 42-44, col. 6, lines 49-53, Fig. 1)
The apparatus, such as a handheld or portable computing device is wireless and operates in a networked environment as illustrated in Fig. 1.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Jiao  by adding the feature of the apparatus is a wireless communication device, in order to minimize the overhead of setting shader constants to the various shaders, as taught by Markovic (col. 18, lines 56-60).    
Claims 5, 6, 7, 8, 24, 25, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiao in view of Bleiweiss, Markovic, Chen and McCrary as applied to claims 1 and 20 above, and further in view of Gruber et al. U.S. Pub. No. 2018/0232846.  
Re:  claims 5 and 24, Jiao is silent, however, Gruber teaches 
5. (Currently Amended) The method of claim 1, further comprising configuring  the shader preamble for at least one shader prior to receiving the shared constant data from the CPU. (“As one example, the code in the preamble may be configured to only analyze instructions for the draw call that use a constant value as an operand… shader core 24 may be configured to receive and/or fetch constant values to use for a particular draw call, along with the shader program for the draw call, the shader program being divided into a preamble shader component and a main shader component.  Shader core 24 may be configured to determine the values for the received constants.”; Gruber, [0060], [0061])
The code in the preamble shader component (shader preamble) may be configured (configuring the shader preamble) to analyze instructions for the draw call that use a constant value as an operand (prior to receiving the shared constant data from the CPU).  Thus, the shader configured before constant values are received. Jiao and Gruber are silent, however, Markovic teaches the constant data being shared constant data.  (“The constant buffer (in shader B) presently holds four constants (C2, C1, C4, C3)… Constants (C1, C2) are both designated as being in a consumed stale state since shader B is consuming a stale value of those particular shader constants (e.g., C1, C2 were previously consumed by shader A).”; Markovic, col. 19, lines 32-33, lines 37-40, Fig. 6).  Fig. 6 illustrates that constant data is shared between shaders.  For example, Shader B consumes constants C1 and C2 which were previously consumed by shader A.  Thus, constants are being shared between shaders.  Markovic can be combined with Jiao and Gruber such that the constants of Jiao and Gruber are the shared constants of Markovic.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Jiao  by adding the feature of comprising configuring the shader preamble for at least one shader prior to receiving the shared constant data from the CPU, in order to detect and nullify unnecessary instructions before they are executed, thus saving processing cycles, improving processing efficiency, and potentially improving power consumption, as taught by Gruber. ([0059]) and in order to minimize the overhead of setting shader constants to the various shaders, as taught by Markovic (col. 18, lines 56-60).  
Re:  claims 6 and 25, Jiao is silent, however, Gruber teaches 
6. (Original) The method of claim 5, wherein the shared constant data is received based on the shader preamble for the at least one shader. (“… shader core 24 may be configured to receive and/or fetch constant values to use for a particular draw call, along with the shader program for the draw call, the shader program being divided into a preamble shader component and a main shader component… ”; Gruber, [0061])
The constants are received based on the draw call and the shader program, which includes a preamble shader component (shader preamble for at least one shader).  Jiao and Gruber are silent, however, Markovic teaches the constant data being shared constant data.  (“The constant buffer (in shader B) presently holds four constants (C2, C1, C4, C3)… Constants (C1, C2) are both designated as being in a consumed stale state since shader B is consuming a stale value of those particular shader constants (e.g., C1, C2 were previously consumed by shader A).”; Markovic, col. 19, lines 32-33, lines 37-40, Fig. 6).  Fig. 6 illustrates that constant data is shared between shaders.  For example, Shader B consumes constants C1 and C2 which were previously consumed by shader A.  Thus, constants are being shared between shaders.  Markovic can be combined with Jiao and Gruber such that the constants of Jiao and Gruber are the shared constants of Markovic.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Jiao  by adding the feature of the shared constant data is received based on the shader preamble for the at least one shader, in order to detect and nullify unnecessary instructions before they are executed, thus saving processing cycles, improving processing efficiency, and potentially improving power consumption, as taught by Gruber. ([0059]) and in order to minimize the overhead of setting shader constants to the various shaders, as taught by Markovic (col. 18, lines 56-60).   
Re:  claims 7 and 26, Jiao teaches 
7. (Original) The method of claim 5, wherein the at least one shader includes at least one of a vertex shader, a fragment shader, or a geometry shader. (“The computational core 204 comprises a pool of multiple execution units to meet the computing requirements imposed by shader tasks associated with various shader programs, including a vertex shader, geometry shader, and/or pixel shader, processing data for the graphics pipeline 208.”; Jiao, col. 5, lines 31-35)
The shaders include a vertex shader, a geometry shader and a pixel shader.
Re:  claims 8 and 27, Jiao is silent, however, Gruber teaches 
8. (Original) The method of claim 1, further comprising performing an initial configuration of the at least one register prior to receiving the shared constant data from the CPU. (“Constant load instructions may allow a compiler (e.g., compiler 38 of Fig. 2) to load constants from system memory into a constant memory (e.g., constant memory 44 of Fig. 2).  In some examples, constants may be loaded into general purpose registers (GPRs) or uniform GPRs (uGPRs) if constant memory is full.”; Gruber, [0045])
For example, general purpose registers are configured (performing an initial configuration of at least one register) to store constants when constant memory is full (prior to receiving shared constant data form the CPU).  Jiao and Gruber are silent, however, Markovic teaches the constant data being shared constant data.  (“The constant buffer (in shader B) presently holds four constants (C2, C1, C4, C3)… Constants (C1, C2) are both designated as being in a consumed stale state since shader B is consuming a stale value of those particular shader constants (e.g., C1, C2 were previously consumed by shader A).”; Markovic, col. 19, lines 32-33, lines 37-40, Fig. 6).  Fig. 6 illustrates that constant data is shared between shaders.  For example, Shader B consumes constants C1 and C2 which were previously consumed by shader A.  Thus, constants are being shared between shaders.  Markovic can be combined with Jiao and Gruber such that the constants of Jiao and Gruber are the shared constants of Markovic.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Jiao  by adding the feature of performing an initial configuration of the at least one register prior to receiving the shared constant data from the CPU, in order to detect and nullify unnecessary instructions before they are executed, thus saving processing cycles, improving processing efficiency, and potentially improving power consumption, as taught by Gruber. ([0059]) and in order to minimize the overhead of setting shader constants to the various shaders, as taught by Markovic (col. 18, lines 56-60).   

Response to Arguments
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 7/22/2022, with respect to 35 U.S.C. § 101 Rejection of claim 41 have been fully considered and are persuasive.  The 35 U.S.C. § 101 Rejection of the previous Office Action has been withdrawn. 
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive.  Applicant argues:  
“Applicant has reviewed Jiao and Markovic, and respectfully submits that Jiao and Markovaic [sic] fail to disclose or suggest, at least, sending, using a shader preamble, the shared constant data corresponding to the draw call update of the first draw call from the at least one register to at least one of a constant memory or a constant buffer, as required by claim 1… Jiao is directed to managing a constant buffer with rendering context specific data in multithreaded parallel computational GPU core.  See Jiao, Abstract.  Jiao teaches at column 4, lines 8-14, and column 5, lines 1-7, as relied on by the Office on pages 10-11 of the Office Action, updating the shader context buffer with new context data while the current context data in the context buffer is being used without stalling computational core execution units and that constants are either memory mapped or constant buffer mapped.  Clearly these teachings of Jiao are completely unrelated to Applicant’s above emphasized claim features, that is, sending, using a shader preamble, the shared constant data… from the at least one register to at least one of a constant memory or a constant buffer, at least for the reason that Jiao is completely silent on the shader preamble.”  
Examiner disagrees.  Jiao, Chen a(“Additional features of certain embodiments of the constant buffer systems and methods include updating the shader constant buffer with new context data related to a new rendered object while the current context data in the constant buffer is being used by shader program threads rendering previous object without stalling computational core execution units for constant reload… The system memory 124 also comprises driver software 128, which communicates instructions sets or commands through the use of the CPU 126 to registers in the GPU 114, and an applications programming interface (API) space 130, from which constants are either memory mapped or constant buffer mapped by a compiler 115 in the GPU 114… ”; Jiao, col. 4, lines 8-14, col. 5, lines 1-7)
The shader constant buffer is updated with new context data (constants) to update the rendering command (draw call update of the first draw call).  The constants are memory mapped or constant buffer mapped.  Thus, the constants are sent to the constant buffer.  Markovic teaches the constant data being shared constant data.  Markovic teaches, “The constant buffer (in shader B) presently holds four constants (C2, C1, C4, C3)… Constants (C1, C2) are both designated as being in a consumed stale state since shader B is consuming a stale value of those particular shader constants (e.g., C1, C2 were previously consumed by shader A).” (Markovic, col. 19, lines 32-33, lines 37-40, Fig. 6).  Fig. 6 illustrates that constant data is shared between shaders.  For example, Shader B consumes constants C1 and C2 which were previously consumed by shader A.  Thus, constants are being shared between shaders.  Chen teaches the sending being performed by the shader preamble and the draw call update being stored in a register.  Chen teaches, “Processor 12… may compose a per-instance shader preamble to, when executed on a GPU 14, load and store the attributes from the UBO to a section of constant RAM.” (Chen, col. 7, lines 26-29, Fig. 1).  The shader preamble is used to load and store (send) attributes (shared constant data corresponding to a draw call update of the first draw call) from UBO to constant ram (constant memory or a constant buffer).  Chen also teaches, “Large uniform buffer objects (UBOs) are needed to support a large number of instanced draw calls… UBOs are buffer objects… used to store uniform data for a shader program and may be used to share uniforms between different programs” (Chen, col. 5, lines 4-5, lines 31-34).  UBOs store shared uniform data (constant data), corresponding to draw calls.  And, Chen teaches, “Through the use of a per-instance shader preamble, these attributes may be loaded into constant RAM on GPU 14 a single time at the execution of the per-instance shader preamble.  The attributes may be utilized by a shader in subsequent waves without reloading all of the values into a uniform general purpose register on GPU 14.  This instance offset may allow GPU 14 to locate and utilize the attributes in the subsequent wave.” (Chen, col. 7, lines 11-19, Fig. 1).  The attribute offsets stored in the general purpose register are used to update the draw call in subsequent waves (the shared constant data corresponding to the draw call update of the first draw call from the at least one register). 
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive.  Applicant argues regarding claim 1:  
“… Markovic is directed to efficiently arranging shader constants into constant buffers to more efficiently set shader constants to a GPU.  See Markovic, Abstract.  Markovic teaches at column 19, lines 32-33 and lines 37-40, as relied on by the Office on page 11 of the Office Action, that the constant buffer in a shader may hold multiple constants and that constants may be consumed by more than one shader.  These teachings are also clearly and completely unrelated Applicant’s above-emphasized claim features relating to sending, using a shader preamble, the shared constant data… from the at least one register to at least one of a constant memory or a constant buffer, at least for the reason that Markovic is completely silent on the shader preamble.”
Examiner disagrees.  As discussed immediately above, Jiao, Markovic and Chen teach this amended limitation.  Please see the rejection for claim 1.  
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive.  Applicant argues:  
“The Office Action does not identify, and Applicant is unable to discern how Bleiweiss, McCrary, and Gruber disclose or suggest the above recitations of Applicant’s claim 1.  Applicant respectfully submits that Bleiweiss, McCrary, and Gruber do not cure the deficiencies of Jiao and Markovic, as explained above.”
Examiner disagrees.  As discussed immediately above, Jiao, Markovic and Chen teach this amended limitation.  Please see the rejection for claim 1.  
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive.  Applicant argues:  
“Accordingly, because Jiao, Bleiweiss, Markovic, McCrary, and Gruber fail to disclose or suggest each and every element recited in Applicant’s independent claim 1, as amended, Applicant submits that independent claim 1 is not unpatentable over Jiao, Bleiweiss, Markovic, McCrary, and Gruber, whether taken alone or in combination.  Therefore, withdrawal of the rejection of claim 1 is requested.  Since independent claims 20 and 41, as amended, recite features similar to those set forth in independent claim 1 above, such claims are believed to be allowable, mutatis mutandis, at least for the reasons set forth above with respect to independent claim 1.  As such, withdrawal of the rejection of independent claims 20 and 41 is likewise requested.”
Examiner disagrees.  Claims 1, 10 and 41 have been rejected.  Please see the corresponding rejections.  
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive.  Applicant argues:  
“The dependent claims are dependent on their respective base claims and therefore include all of the features of their respective base claims and additional features therein.  As such, these claims are also allowable based upon their respective base claims and the additional features therein.  Withdrawal of the rejection of dependent claims 3-13 and 22-33 is likewise requested.”
Examiner disagrees.  Claims 3-13 and 22-33 have been rejected.  Please see the corresponding rejections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 




/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612